DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tannas (US 2009/0004944).
	As to claim 1, Tannas discloses in figures 1A, 1B, 2A and 2B: providing a first liquid crystal display panel 10 defining a first display area 40 of a first size, and the first liquid crystal display panel comprising a color filter substrate 20f, a liquid crystal layer (paragraph [0033]), and an array substrate 20b; cutting the color filter substrate along line 2-2 in figure 1A so that the first liquid crystal display panel is in a vacuum broken state; coating sealant 28 (paragraph [0071]) on the array substrate, wherein the sealant encloses the liquid crystal layer and extends to a side of the color filter substrate away from the array substrate to cover part of the first display area, thereby obtaining a second liquid crystal display 10’ having a second display area 40’ of a second size, the second size being less than the first size.
	As to claim 2, Tannas discloses all of the elements of the claimed invention discussed above regarding claim 1.  Tannas further discloses in figure 3, a first cutting wherein both the array substrate 20b and the color filter substrate 20f are cut along line 2-2, with the excess portion 14 being removed so that the first liquid crystal display panel is in a vacuum broken state.  Tannas further discloses in figure 2B that in the resized display panel 10’, the array substrate 20b extends beyond the color filter substrate 20f.  This implies a second cutting, wherein part of the color filter substrate in the display area is removed.
As to claim 3, Tannas discloses all of the elements of the claimed invention discussed above regarding claim 1.  Tannas further discloses that in the step of cutting the color filter substrate, the first liquid crystal display panel 10 is in a squeezing device as shown in figure 3.  Tannas further discloses in figure 4B, a gravity direction of the first liquid crystal display panel is maintained perpendicular to a thickness direction of the first liquid crystal display panel during the cutting (paragraph [0058]).
As to claim 4, Tannas discloses all of the elements of the claimed invention discussed above regarding claim 3.  Furthermore, when the first liquid crystal display panel is aligned vertically as shown in figure 4B, the cutting tool cuts along a direction perpendicular to the gravity direction of the first liquid crystal display panel.
As to claims 5-6, Tannas discloses all of the elements of the claimed invention discussed above regarding claim 3.  Tannas further discloses in paragraph [0061], after cutting the color filter substrate, squeezing the array substrate and the color filter substrate by the squeezing device, wherein at least a part of the first liquid crystal display panel corresponds to the second display area is squeezed by the squeezing device.
As to claim 8, Tannas discloses all of the elements of the claimed invention discussed above regarding claim 1.  Tannas further discloses in figure 1A, the array substrate 20b has an area extending beyond the color filter substrate 20f, and a gate driving circuit 65r and a source driving circuit 65c are provided in the area for controlling the first display area to display images.
As to claims 9-10, Tannas discloses all of the elements of the claimed invention discussed above regarding claim 1.  Tannas further discloses in paragraph [0068], curing the sealant by UV curing.
As to claim 11, Tannas discloses all of the elements of the claimed invention discussed above regarding claim 1.  Tannas further discloses in figure 1A, a length of the second display area is one third less than a length of the first display area, and a width of the second display area is equal to a width of the first display area.
As to claim 13, Tannas discloses in figure 2B: a color filter substrate 20f; an array substrate 20b opposite to the color filter substrate; a liquid crystal layer (paragraph [0033]) between the color filter substrate and the array substrate; and a sealant sealing the liquid crystal layer; wherein some of the sealant 26 is applied between the color filter substrate and the array substrate, and some of the sealant 28 (paragraph [0071]) is applied on the array substrate and extends to a side of the color filter substrate away from the array substrate.
As to claim 14, Tannas discloses all of the elements of the claimed invention discussed above regarding claim 9.  Tannas further discloses in figure 2B, a projection of the sealant 28 partially covers the liquid crystal layer along a thickness direction of the liquid crystal display panel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tannas (US 2009/0004944) as applied to claims 5 and 11 above.
	As to claim 7, Tannas discloses all of the elements of the claimed invention discussed above regarding claim 5, but does not disclose injecting liquid crystal in the liquid crystal layer after cutting the color filter substrate.  However, Tannas further discloses squeezing the substrates after removing the excess portion, thereby causing at least some of the liquid crystal material to be ejected along the exposed edge.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tannas by injecting liquid crystal in the liquid crystal layer after cutting the color filter substrate in order to replace some of the lost liquid crystal material and thereby ensure sufficient liquid crystal material is disposed between the substrates in the resized display panel.
As to claim 12, Tannas discloses all of the elements of the claimed invention discussed above regarding claim 5, but does not disclose that a screen resolution of the first display area is 1920x1080, and a screen resolution of the second display area is 1920x720.  However, these were common and conventional display resolutions on the consumer market.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tannas such that a screen resolution of the first display area is 1920x1080 and a screen resolution of the second display area is 1920x720 because conventional structures were known to be cost effective and reliable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871